Citation Nr: 1546127	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1992 to December 2000.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that the Veteran submitted additional statements in connection with his substantive appeal (via VA Form 9) on April 23, 2014.  Such which were received after the issuance of the April 2014 statement of the case and he has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

The issue of service connection for tinnitus has been raised by the record in an April 2014 statement in which the Veteran asserts that he has constant ringing in his ears as a result of his military service.  Such claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a March 2015 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for back, right knee, and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2011, February 2011, and March 2011 letters, sent prior to the initial unfavorable decision issued in May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) were obtained.  Although the Veteran has requested that the AOJ obtain certain private medical records, such request did not include any records related to treatment for hearing loss.  Also, the Board notes that no VA treatments are of record as the AOJ had confirmed that the Veteran has not sought VA treatment at any VA healthcare facility.  

The Veteran was afforded a VA examination for his bilateral hearing loss in February 2011.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and audiological examination.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the Veteran is shown to have a disability either at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that he participated in a Hearing Conservation program as he was routinely exposed to noise.  A review of such audiograms reflect a threshold shift in the Veteran's hearing acuity from the time of his service entrance to his separation; however, he did not have bilateral hearing loss for VA purposes at any time during service, to include at the time of his September 2000 separation examination.

The Veteran underwent VA audiological examination in February 2011, which revealed the following pure tone thresholds, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
15
10
20
30
20

Maryland CNC testing revealed speech recognition scores of 96 percent in the left ear and 100 percent in the right ear.   

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Simply put, the evidence does not establish that he has had a hearing loss disability of either ear for VA purposes, at any time during the pendency of his claim (received in January 2012).  See McClain, supra.  Furthermore, even in consideration of Romanowsky, there is no evidence of a recent diagnosis of bilateral hearing loss prior to the Veteran's January 2011 claim. 

The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the requirements of 38 C.F.R. § 3.385.  None of the Veteran's pure tone thresholds or speech recognition scores meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss disability as he does not possess the requisite specialized knowledge.  A diagnosis of hearing loss disability requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

For the foregoing reasons, service connection is not warranted for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Back Disorder

In March 2012, the Veteran underwent VA examination to determine the nature and etiology of his claimed back disorder.  The Veteran reported that he had injured his back in service while setting up an obstacle course which required him to lift a 175 pound dummy, that he experienced low back pain after this incident, and that he has experienced low back issues since then.  In this regard, the Board notes that the Veteran's service treatment records reflect that, in February 1995, he sought treatment for back pain after lifting the dummy.  Upon examination and review of the record, the VA examiner diagnosed the Veteran with degenerative disc disease L5/S1 with spondylolisthesis and offered a negative nexus opinion.  Specifically, the VA examiner noted that the record reflected that the Veteran was seen for low back strain three times while in service and there was no evidence of herniated disc or degenerative disc disease at that time.  Thus, it was less likely than not that instances of low back strain/muscular pulls led to a degenerative disc in the lumbar spine with spondylolisthesis.

The Board finds that the March 2012 VA opinion is insufficient as the examiner's rationale fails to adequately explain why the Veteran's current back disability is less likely as not related to service, especially in light of the Veteran's allegations of continued back symptomatology since service and the degenerative nature of his back disability.  Moreover, the Board's review of the Veteran's STRs shows that he was seen on more than three occasions for complaints related to back pain, to include multiple visits in some months, to include in February 1995 (acute low back strain), February 1996 (lumbosacral strain), December 1996 (?intercostal muscle spasm?), August 1997 (low back strain), and November 1998 (back strain).  Therefore, a remand is necessary in order to afford the Veteran another VA examination that addresses such matters.

Bilateral Knee Disorders

In March 2012, the Veteran underwent VA examination to determine the nature and etiology of his claimed left and right knee disorders.  The Veteran reported that he injured his knees from running in service and that such had been bothering him for years.  The VA examiner diagnosed the Veteran with patellofemoral syndrome of the right knee and offered a negative nexus opinion.  Specifically, the examiner noted that there was no evidence of injury or issue with the right knee while in service.  He further noted that having patellofemoral syndrome in one knee does not cause it in another knee.  Thus, he concluded, the right knee issues are not related to or caused by issues in the military.   However, while the examiner noted that both knees had tenderness or pain to palpation for joint line or soft tissues, he did not address whether the Veteran has a left knee disorder.

The Board finds that remand is warranted for re-examination of the Veteran's knees as the March 2012 VA opinion failed to assess the nature and etiology of the Veteran's left knee and the etiology of the right knee was not adequately addressed.  In this regard, the Veteran seeks service connection for both his left and right knees.  A June 1995 service treatment record shows that the Veteran complained of left knee pain for 2 months which started after he ran on a four-mile formation run and that he was diagnosed with iliotibial band syndrome and patellofemoral syndrome of the left knee.  Service treatment records are silent for any complaints, treatment, or diagnoses referable to the Veteran's right knee, and the only documented in-service knee injury involves the left knee exclusively.  However, in an April 2014 statement, the Veteran asserts that he had a complaint of his right knee hurting during a run in service, but based on review of the record, it appears that the Veteran mistakenly referred to the right knee, instead of the left knee which was the only knee injured from running in service.  Additionally, in the April 2014 statement that the Veteran also states he believed that his right knee disorder was a result of overcompensation for the pain in this left knee, thus raising the issue of secondary service connection for the first time.  The Board further finds that the Veteran's statement should logically be read as an assertion that he essentially developed a right knee disorder due to compensating from the left knee disorder which he ostensibly sustained in service.  Accordingly, a new VA examination should be afforded to the Veteran which adequately addresses his left and right knee service connection claims, on a direct and secondary basis, as directed below.

Furthermore, while on remand, the Veteran should be provided with proper VCAA notice regarding the secondary aspect of his service connection claim for a right knee disorder.  In this regard, while letters in January, February, and March 2011 advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a direct basis, he has not been afforded VCAA notice regarding secondary service connection.

Finally, with respect to all claims on appeal, the Veteran should be given another opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a right knee disorder as secondary to a left knee disorder. 

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current diagnoses of the back, to include degenerative disc disease L5/S1 with spondylolisthesis.

(B) For each currently diagnosed back disorder, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include the back injury he alleges he sustained during service?  In offering such opinion, the examiner should consider and address the Veteran's allegations that he experienced back issues in service which have continued to the present, and service treatment records reflecting complaints and treatment for back pain from 1995 to 1998.

(C) If arthritis of the back is diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's December 2000 (i.e., by December 2001).  If so, describe the manifestations.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed left and right knee disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current diagnoses referable to the Veteran's left and right knees.  If the examiner does not find that he has a current left or right knee disorder, he or she should reconcile such with the remainder of the evidence of record, to include that the March 2012 VA examination revealed that both knees had tenderness or pain to palpation for joint line or soft tissue.

(B) For each diagnosed knee condition, is it at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's military service, to include his in-service running injury in June 1995 and/or his military duties, which required running and various training activities and/or his complaints that his knees swelled up and hurt at times, to include while running?

(C) If a left knee condition is diagnosed and found to be at least as likely as not related to miliary service, for any diagnosed right knee condition found, is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right knee disorder is caused OR aggravated by the Veteran's left knee disorder?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.      

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran addressing the continuity of bilateral knee symptomatology and in-service complaints of knee problems.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


